Cooper, C. J".,
delivered the opinion of the court.
The right of the appellees to invoke the aid of the court, and the power of the circuit court to correct the errors of the inferior tribunal by certiorari, rest upon the same facts substantially as those disclosed in the case of Corbett v. Duncan, ante, page 84, and Avhat Avas there said is applicable to this case. This is a petition by the firm of Loeb & Co. for a license to retail liquor in the town of Meridian, and the petition filed by them and signed by the voters of the town recommended “A. Loeb & Co. to be of good reputation and sober and suitable persons to retail vinous and spirituous liquors, etc.” It does not appear by the petition Avho composed the firm of Loeb & Co., and this we think xvas a fatal defect. A fii’m cannot be said to be a person of good reputation, nor can it be said that it is a sober person. The members of the *91firm may be persons of good reputation and sober and suitable persons to receive a license to retail, and where application for license is made by a firm, the recommendation should be of the persons of whom the firm is composed. Under the statute one who applies for a license to retail puts his personal character in issue, and his application must remain open for the period of thirty days in order that all the legal voters of the town may have opportunity to contest his right to the privilege. One desiring to file a counter petition to that exhibited by the applicant must know who the applicant is before he can intelligently act to defeat the grant of license, and the statute contemplates that he shall have such knowledge from a mere examination of the petition itself; he is not expected to explore a city to learn who is applying for the privilege of retailing. The evident policy of the statute is to restrict the sale of liquors, and this it does both by imposing onerous burdens ,upon the retailer, and by inviting opposition to the application for license.
Licenses to prosecute a lawful and harmless vocation are required purely as a means to raise revenue, and are demandable as a matter of right by any one who will pay therefor, but licenses to retail intoxicating liquors may be secured only upon the recommendation of the person applying by a majority of the legal voters of the municipality, and a recommendation of the firm or of the members who compose it, without stating who they are, is not such a recommendation of the person as is contemplated by the statute.

The judgment is affirmed.